Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9, 11-14 and 18-21 are currently pending and an amendment to the claims filed on 03/07/2022 is acknowledged. By way of applicant’s election of 11/17/2021, claims 11-14 have been withdrawn. Thus, claims 1-9 and 18-21 are pending and being examined. 

Allowable Subject Matter
Claims 8 and its dependent claim 21 are allowed because the transitional phrase of “consisting of” recited in claim 8 limits the composition to only those components recited. 

New Grounds of Rejection --- as necessitated by amendment
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-5, 9 and 18-20 are rejected under 35 USC as being unpatentable over Anastassov et al. (US2016/0220593A1) in view of Ahmad (US5885591A) and further in view of Denniston (US2017/0266127A1).   
Applicant claims including the below claims 1, 5, 9 and 19 filed on 03/07/2022:   

    PNG
    media_image1.png
    287
    832
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    233
    812
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    56
    761
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    97
    758
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    307
    795
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    252
    790
    media_image6.png
    Greyscale

For examination purpose, claim 19 recites limitations of product-by-process of (a)-(e), but those limiations are not seen as structurally limiting the instant composition because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP 2113 reads “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”  Further, as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Accordingly, in the instant case, it is interpreted that claim 19 recites the same subject matter of claim 1.
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cosmetic research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cosmetics, pharmacy, physiology and chemistry— without being told to do so.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Anastassov teaches cannabinoid and sugar alcohol (e.g., isomalt) complex and methods to make and use (title, the Examples and claim 1 of prior art); it is well known that the cannabinoids have been used for the treatment of seizures, nausea, vomiting, pain, lack of appetite, pain, arthritis, inflammation and other conditions ([0005]); the complex may be used in food, pharmaceutical, cosmetic formulations and enhances release of active cannabinoids (abstract) and the complex may be particularly where the oily form of cannabinoid is undesirable ([0048]); the cannabinoids-sugar alcohol complex is formulated into pharmaceutical composition for sublingual, buccal, rectal, dermal, patch, spray mist, etc. administration, and the said pharmaceutical composition further comprises carriers, adjuvants, additives or vehicles ([0052] and claim 3 of prior art) and the complex may also be incorporated in a cosmetic preparation for dermal application wherein the cosmetic preparation can be cream, lotion, ointment, balm, gel, aerosol form, tablet ([0053]) wherein the said sublingual, buccal or rectal would be formulated for lozenges ([0049] and claim 4 of prior art) which is mucous application and the said dermal, cream, lotion, ointment, patch, balm, gel, or aerosol would be formulated for topical application (claim 7 of prior art); the isolated compounds from the cannabis plant includes THC, CBD, CBC, CBG, CBN, CBDV ([0005]) and  cannabinoids may contain THC, CBD, CBG, CBN and other cannabinoid ([0034]); and the Example discloses THC-isomalt complex (Example 1) and CBD-isomalt (Examples 2-3) (instant claims 1, 5, 9 and 19 – cannabinoid-isomalt complex).  
 	However, Anastassov does not expressly teach an aqueous lubricant base and a water-soluble mixture and their amounts of instant claims 1-5, 9 and 19. The deficiencies are cured by Ahmad. 
Ahmad teaches personal lubricant compositions (title); the compositions contain one or more water-soluble polyhydric alcohols, one or more water-soluble polymers derived from cellulose, water and, optionally, preservatives and alkali metal or alkaline earth metal bases, and the compositions can provide a vehicle for delivering medicaments for contraception and for the treatment and prevention of disease (abstract); the composition comprises water-soluble components such as glycerin, propylene glycol, sorbitol, cellulose gum (col. 1 line 31-col. 2, line 24) which reads on the instant water soluble mixture or aqueous lubricant base; the composition adheres to the mucous membranes (e.g., oral, rectal, or vaginal mucosa) and provide lubricity to them and the composition has high lubricity due to the specific ratios between the elements of the composition (col.  1, lines 19-25) and please note that when the mucosa area is lubricated, it would also topically lubricate reproductive tissue; the embodiment composition comprises 30% glycerin which reads on the claimed glycerin range of about 30%, 5% propylene glycol which reads on the claimed propylene glycol range of about 5%, 10% sorbitol which is equivalent to the claimed isomalt and its amount overlaps the instant sugar alcohol range of about 10%, 0.2% methylparaben and 0.2% benzoic acid in which methylparaben and benzoic acid read on the claimed preservatives and the total amount 0.4% reads on the instant range of about 0.4%, 0.45% HEC which reads on the instant HEC range of about 0.4%, 0.015 NaOH which reads on the claimed NaOH range of about 0.01%, and 54.135% purified water which reads on the claimed water range of about 50%  (Example 1); as another embodiment, this prior art also teaches a composition for lubricating mucous membranes comprising from about 5 to about 50% by weight of glycerin, from about 2 to about 40% by weight of propylene glycol, from about 5 to about 25% by weight of sorbitol, from about 0.25 to about 1% by weight of said water-soluble cellulose gum, said composition having a pH from about 4 to about 5 and wherein said composition has a lubricity of 33 to about 466 (claim 3 of prior art), and all the said ingredients of the prior art have the same amounts as those of instant claims 4 and 9 wherein the water-soluble cellulose gum includes HPC, HEC, HPMC which reads on the instantly claimed hydrocolloid in an amount of about 0.1 to about 2% (col. 2, lines 13-22)  (instant claims 1-5, 9 & 19 – aqueous lubricant base or water soluble mixture and its amounts). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Anastassov with aqueous lubricant base or water-soluble mixture and their amounts taught by Anastassov to produce the instant invention.  One of ordinary skill in the art would have been motivated to do this because Anastassov teaches cannabinoid-sugar complex enhances release of cannabinoid in pharmaceutical/cosmetic uses and in the form of buccal, sublingual, rectal, dermal application, topical application, etc. and therefore when the cannabinoid-sugar complex of Anastassov is added to aqueous the lubricant composition of Ahmad, the combined composition of the applied art via topical or mucous membrane would enhance release of cannabinoid and lubricating skin or mucous membrane for medically and/or cosmetically improving certain skin conditions.
	However, Anastassov in view of Ahmad do not expressly teach surfactant or emulsifying agent such as quillaja of instant claims 1, 5, 9, and 18-20. The deficiency is cured by Denniston. 
	Denniston teaches cannabinoid emulsion composition may require natural emulsifier such as natural quillaja tree extract to impart stabilizing and emulsifying effect ([0030] and [0037]) (instant claims 1, 5, 9, and 18-20 – emulsifying agent quillaja). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Anastassov/Ahmed with natural emulsifying agent quillaja extract taught by Denniston to emulsify and stabilize cannabinoid composition.  
In light of the foregoing, instant claims 1-5, 9, and 18-20 by Anastassov in view of Ahmed and Denniston. 

Claims 6-7 are rejected under 35 USC as being unpatentable over Anastassov et al. (US2016/0220593A1) in view of Ahmad (US5885591A) and further in view of Denniston (US2017/0266127A1) and further in view of Cojocarlu et al. (US2016/0017254A1).  
However, Anastassov in view of Ahmad/Denniston do not expressly teach hyaluronic acid which is produced by fermentation of Streptococcus species of instant claims 6 and 7. Please note that claim 7 recites a product-by-process limitation which is not structurally limiting the product and thus, claim 7 is seen as claiming the same subject matter of claim 6. The deficiency of hyaluronic acid is cured by Cojocarlu. 	Cojocarlu teaches lubricant composition for mucous membrane or skin comprising hyaluronic acid (HA) produced by fermentation of Streptococcus species as the moisturizing component or the aqueous carrier and the composition comprising HA provides long-lasting lubricity and low osmolality (abstract, [0028], [0030] and claim 1 of prior art) (instant claims 6-7 – hyaluronic acid).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further add hyaluronic acid of Cojocarlu to the composition of Anastassov/ Ahmad/Denniston in order to enhance the properties such as giving moisturizing effects to the composition. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Response to Arguments
Applicant’s arguments have been fully considered, but are moot in view of new primary reference of Anastassov and second reference of Denniston. 

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613